     Case 2:90-cv-00520-KJM-DB Document 6844 Filed 09/02/20 Page 1 of 7

 1   XAVIER BECERRA, State Bar No. 118517                ROMAN M. SILBERFELD, State Bar No. 62783
     Attorney General of California                      GLENN A. DANAS, State Bar No. 270317
 2   MONICA N. ANDERSON, State Bar No. 182790            ROBINS KAPLAN LLP
     Senior Assistant Attorney General                     2049 Century Park East, Suite 3400
 3   ADRIANO HRVATIN, State Bar No. 220909                 Los Angeles, CA 90067-3208
     Supervising Deputy Attorney General                   Telephone: (310) 552-0130
 4   ELISE OWENS THORN, State Bar No. 145931               Fax: (310) 229-5800
     TYLER V. HEATH, State Bar No. 271478                  E-mail: RSilberfeld@RobinsKaplan.com
 5   KYLE A. LEWIS, State Bar No. 201041                 Special Counsel for Defendants
     LUCAS HENNES, State Bar No. 278361
 6   Deputy Attorneys General
      1300 I Street, Suite 125
 7    P.O. Box 944255
      Sacramento, CA 94244-2550
 8    Telephone: (916) 210-7325
      Fax: (916) 324-5205
 9    E-mail: Tyler.Heath@doj.ca.gov
     Attorneys for Defendants
10

11                           IN THE UNITED STATES DISTRICT COURT

12                         FOR THE EASTERN DISTRICT OF CALIFORNIA

13                                     SACRAMENTO DIVISION

14

15
     RALPH COLEMAN, et al.,                           2:90-cv-00520 KJM-DB (PC)
16
                                          Plaintiffs, DEFENDANTS’ NOTICE OF APPEAL
17                                                    TO THE UNITED STATES COURT OF
                   v.                                 APPEALS FOR THE NINTH CIRCUIT
18

19   GAVIN NEWSOM, et al.,

20                                      Defendants.

21

22        Defendants—Gavin Newsom, Governor of the State of California, Ralph Diaz, Secretary of

23   the California Department of Corrections and Rehabilitation, Keely Bosler, Director of the

24   Department of Finance, Stephanie Clendenin, Director of the Department of State Hospitals, and

25   Diana Toche, Undersecretary for Health Care Services for the California Department of

26   Corrections and Rehabilitation—appeal to the United States Court of Appeals for the Ninth

27   Circuit from this Court’s August 3, 2020 order (ECF No. 6806). Defendants also appeal from all

28   earlier, non-final orders that produced the August 3 order and are merged with it. See Am.
                                                      1
                                                           Defs.’ Not. Appeal (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6844 Filed 09/02/20 Page 2 of 7

 1   Ironworks & Erectors Inc. v. N. Am. Const. Corp., 248 F.3d 892, 897 (9th Cir. 2001).

 2   Dated: September 2, 2020                           Respectfully submitted,

 3                                                      XAVIER BECERRA
 4                                                      Attorney General of California

 5                                                      /s/ Adriano Hrvatin

 6                                                      ADRIANO HRVATIN
                                                        Supervising Deputy Attorney General
 7
                                                        Attorneys for Defendants
 8
      CF1997CS0003
 9    42333085.docx

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
                                                           Defs.’ Not. Appeal (2:90-cv-00520 KJM-DB (PC))
Case 2:90-cv-00520-KJM-DB Document 6844 Filed 09/02/20 Page 3 of 7




               Attachment
  Case 2:90-cv-00520-KJM-DB Document 6844 Filed 09/02/20 Page 4 of 7
                            No. _________

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE NINTH CIRCUIT



RALPH COLEMAN, et al.,
                       Plaintiffs-Appellees,

       v.

GAVIN NEWSOM, et al.,
                    Defendants-Appellants.


            On Appeal from the United States District Court
                 for the Eastern District of California

                   No. 2:90-cv-00520 KJM-DB (PC)
               The Honorable Kimberly J. Mueller, Judge

                REPRESENTATION STATEMENT

                              XAVIER BECERRA, State Bar No. 118517
                              Attorney General of California
                              MONICA N. ANDERSON, State Bar No. 182790
                              Senior Assistant Attorney General
                              ADRIANO HRVATIN, State Bar No. 220909
                              Supervising Deputy Attorneys General
                               455 Golden Gate Avenue, Suite 11000
                               San Francisco, CA 94102-7004
                               Telephone: (415) 510-3750
                               Fax: (415) 703-5843
                               E-mail: Adriano.Hrvatin@doj.ca.gov
                              Attorneys for Defendants-Appellants
  Case 2:90-cv-00520-KJM-DB Document 6844 Filed 09/02/20 Page 5 of 7




     The undersigned represent the State Defendants-Appellants in this

case—including Gavin Newsom, Governor of the State of California; Ralph

Diaz, Secretary of the California Department of Corrections and

Rehabilitation; Keely Bosler, Director of the Department of Finance;

Stephanie Clendenin, Director of the Department of State Hospitals; and

Diana Toche, Undersecretary for Health Care Services for the California

Department of Corrections and Rehabilitation. Attached is a service list that

shows the other parties that are directly interested in this appeal, along with

their lead counsels’ names, firms, addresses, telephone numbers, and email

addresses. The party listing in the district court’s docket includes numerous

associated counsel for many parties, as well as additional intervenors,

“interested parties,” amici curiae, and “miscellaneous” individuals who are

not included on the attached service list.

Date: September 2, 2020          Respectfully submitted,

                                 XAVIER BECERRA
                                 Attorney General of California
                                 MONICA N. ANDERSON
                                 Senior Assistant Attorney General

                                 /s/ Adriano Hrvatin

                                 ADRIANO HRVATIN
                                 Supervising Deputy Attorney General
                                 Attorneys for Defendants-Appellants
                                       1
Case 2:90-cv-00520-KJM-DB Document 6844 Filed 09/02/20 Page 6 of 7




                           Service List

Michael Bien                          Donald Specter
Email: MBien@rbgg.com                 Prison Law Office
Lisa Ells                             1917 Fifth Street
Email: lells@rbgg.com                 Berkeley, CA 94710-1916
Rosen Bien Galvan & Grunfeld, LLP     Phone: (510) 280-2621
101 Mission Street, Sixth Floor       Fax: (510) 280-2704
San Francisco, CA 94105               Email: dspecter@prisonlaw.com
Phone: (415) 433-6830                 Attorneys for Plaintiffs
Fax: (415) 433-7104
Attorneys for Plaintiffs

Matthew A. Lopes, Jr.
Pannone Lopes & Devereaux LLC
1301 Atwood Avenue, Suite 215 N
Providence, RI 02919
Phone: (401) 824-5156
Fax: (401) 824-5123
Email: mlopes@pldw.com
Special Master




                                  2
      Case 2:90-cv-00520-KJM-DB Document 6844 Filed 09/02/20 Page 7 of 7


                                   No. _________

                     IN THE UNITED STATES COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


   RALPH COLEMAN, et al.,
                              Plaintiffs-Appellees,
                v.

   GAVIN NEWSOM, et al.,
                            Defendants-Appellants.

                        STATEMENT OF RELATED CASES
     The following pending appeal arises from the same district-court matter:

     Coleman, et al. v. Newsom, et al., Ninth Cir. No. 20-16062

Date: September 2, 2020               Respectfully submitted,

                                      XAVIER BECERRA
                                      Attorney General of California
                                      MONICA N. ANDERSON
                                      Senior Assistant Attorney General

                                      /s/ Adriano Hrvatin

                                      ADRIANO HRVATIN
                                      Supervising Deputy Attorneys General
                                      Attorneys for Defendants-Appellants

CF1997CS0003
42333086.docx




                                          3
